Citation Nr: 0930331	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-27 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, to include as secondary to posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1943 to February 1966; he was a prisoner of war (POW) 
from April 1944 to September 1944.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In his 
Substantive Appeal (on VA Form 9) received in August 2006, 
the Veteran requested a videoconference hearing; in September 
2006 he withdrew that request.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

As is noted above, the Veteran was a POW.  He alleges that 
his current right shoulder disability, which has been 
diagnosed as impingement syndrome and mild degenerative 
arthritis, resulted from being dragged behind a jeep at the 
time of his capture, or from (or aggravated by) a fall from 
his bed in July 2001 resulting from a PTSD-induced nightmare.  
[Notably, while service connection may be established on a 
presumptive basis for traumatic arthritis if manifested in a 
former POW, traumatic arthritis of the right shoulder has not 
been diagnosed.] 

The current evidentiary record appears to be incomplete.  
Specifically, in a report of a September 2001 treatment 
orthopedic consultation, it is noted that the Veteran was 
seen pursuant on referral (apparently by his primary care 
physician, Dr. J.P.), suggesting that there was an initial 
evaluation of the shoulder (with notation of history) by Dr. 
J.P.  The reports of the earliest medical evaluation and/or 
treatment for a disability are pertinent evidence in a claim 
seeking service connection for such disability.  However, Dr. 
J.P.'s records have not been sought/associated with the 
claims file; consequently, they must be secured on remand.  
In addition, the private treatment records that are 
associated with the claims filed contain language that 
suggests there have been additional evaluations an/or 
treatment, records of which must also be secured for a more 
complete disability picture as to the right shoulder.  

The Veteran is advised that under 38 C.F.R. § 3.158 when 
evidence (to include releases for medical records) requested 
in connection with an original claim is not furnished within 
one year of the request, the claim will be considered 
abandoned. 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all sources of private or VA 
evaluation and/or treatment he has 
received for his right shoulder disability 
(records of which are not already 
associated with his claims file), and to 
provide any releases necessary for VA to 
secure records of any private treatment or 
evaluation.  Of particular interest are 
records from Dr. J. P. and any additional 
evaluation or treatment during the period 
from July through September 2001.   The RO 
should obtain for the record copies of the 
complete records of all such treatment and 
evaluation from the identified sources.  
In conjunction with this development the 
Veteran must be reminded of the provisions 
of 38 C.F.R. § 3.158.

2.  The RO should arrange for any further 
development suggested by the response to 
that sought above (to include securing 
another VA medical nexus opinion if 
additional records received present a 
changed factual background).  Then the RO 
should re-adjudicate the claim.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
